UNITED STATES SECURITIES AND EXCHANGE COMMISSION W ashington , DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 1, 2015 MRI INTERVENTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 000-54575 58-2394628 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5 Musick Irvine, California (Address of principal executive offices) (Zip Code) (949) 900-6833 (Registrant's telephone number, including area code) One Commerce Square, Suite 2550 Memphis, Tennessee 38103 (901) 522-9300 (Former name or former address, if changed since last report) Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. As previously disclosed, on January 1, 2015, Francis (Frank) P. Grillo became the Chief Executive Officer of MRI Interventions, Inc. (the “Company”), replacing Kimble L. Jenkins in that position. Mr. Jenkins now serves as the Company’s Chairman. Mr. Grillo also serves as the Company’s President, a position he has held since October 6, 2014. The principal terms of Mr. Grillo’s employment agreement with the Company are summarized in a Current Report on Form 8-K filed by the Company on September 11, 2014. That summary is qualified in its entirety by the full text of the employment agreement, a copy of which was filed as Exhibit 10.1 to such Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. See Exhibit Index immediately following signature page. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MRI Interventions, Inc . By: /s/ Oscar Thomas Oscar Thomas Vice President, Business Affairs Date: January 5, 2015 EXHIBIT INDEX Exhibit No. Description Employment Agreement between the Company and Francis P. Grillo, dated September 9, 2014 Filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed with the Securities and Exchange Commission on September 11, 2014 and incorporated herein by reference.
